DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 10/23/2018 has been considered and entered.

Drawings
The drawings filed 10/23/2018 are accepted.
Specification
The specification filed 10/23/2018 is accepted.



EXAMINER'S AMENDMENT

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Yuichi Watanabe
on 06-04-2021

The application has been amended as follows: 



a microprocessor having memory coupled thereto;

a data eraser;

an access controller; 

a first connector that is detachably connected to a storage device; 

a second connector that is detachably connected to an information processing device; 

an input power supply line for:
receiving power from the information processing device when the information processing 
device is connected to the second connector, and
powering the microprocessor and the memory with the received power;

an output power supply line connected to the input power supply line for supplying the received 
power to the storage device when the storage device is connected to the first connector;

a signal line, operable by the access controller, to selectively allow the information processing 
device to access the storage device by controlling the signal line to either allow or not allow the access: 
        when the information processing device is connected to the second connector, and 
        when the storage device is connected to the first connector;

an erasing check lamp; and
an erasing check switch;

wherein the memory comprises instructions that when executed by the microprocessor, cause the erasing device to:
turn on the erasing check lamp to prompt a user to determine whether or not to erase the 
information stored in the storage device,

cause [[a]] the data eraser [[that]] to erase[[s]] information stored in the storage device 
after the storage device and the information processing device are connected to one another and when the erasing check switch is operated by the prompted user, [[;]] and

cause [[an]] the access controller [[that]], after the information stored in the storage 
device is erased by the data eraser, to operatively control the signal line to transition the information processing device from a state where the information processing device cannot access the storage device [[in]]to a state where the information processing device can access the storage device.


8. (Currently Amended) The erasing device according to claim 6, further comprising:
an interface connector/disconnector that disconnects or connects [[a]] the signal line between the first connector and the second connector.

10. (Canceled) 




a storage device;
an information processing device; and
an erasing device[[,]] comprising:

a microprocessor having memory coupled thereto;
a data eraser;
an access controller;
a first connector that is detachably connected to [[a]] the storage device;
a second connector that is detachably connected to [[an]] the information processing device;
an input power supply line for:
receiving power from the information processing device when the information processing device is connected to the second connector, and
powering the microprocessor and the memory with the received power;
an output power supply line connected to the input power supply line for supplying the received power to the storage device when the storage device is connected to the first connector;
a signal line, operable by the access controller, to selectively allow the information processing device to access the storage device by controlling the signal line to either allow or not allow the access: 
when the information processing device is connected to the second connector, and 
when the storage device is connected to the first connector;
an erasing check lamp; and
an erasing check switch,
wherein the memory comprises instructions that when executed by the microprocessor, cause the erasing device to:
turn on the erasing check lamp to prompt a user to determine whether or not to erase the information stored in the storage device,
cause the [[a]] data eraser [[that]] to erase[[s]] information stored in the storage device after the storage device and the information processing device are connected to one another and when the erasing check switch is operated by the prompted user,[[;]] and
cause the [[an]] access controller [[that]], after the information stored in the storage device is erased by the data eraser, to operatively control the signal line to transition the information processing device from a state where the information processing device cannot access the storage device [[in]]to a state where the information processing device can access the storage device.




an interface connector/disconnector that disconnects or connects [[a]] the signal line between the first connector and the second connector.
20. (Canceled)



Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.

The following is an examiner' s statement of reasons for allowance: 
JP-A-2013-190880 discloses USB device 200 attached to USB holding device 2 see Fig 1 and Fig 4.  USB holding device 2 in communications with management device 4 over network NW  see  Fig 1 and [0037] wherein  management device 4 selectively deletes data from USB device 200 when virus processing task 44 determines that USB 200 is infected.  see  Abstract and [0037] 

JP-A-2010-262335 discloses in Fig 1,  USB write adapter 200 interposed between computer 10 and USB device 20 for selectively preventing computer 10 from writing information to USB device 20.

Helmer (US 2015/0106562) discloses in Fig 1 an erasure system 10 including,  controller 18 (embodied as a card such as a SCSI interface see [0039]) interposed between server 16 and a plurality of drive arrays 14 wherein  server 16 communicates via controller 18 to simultaneously erase the data from each of the drives of drive arrays 14 see  [0004].  [0029] indicates drive arrays 14 may include indicator lights.  [0035] indicates server 16 may include a switch operable by a user.

Johansson et al (US 9830099) discloses C15 5-11 that Fig 7 732 erase module of server 710 may communicate with computer 716 over network 708 to erase functionality  for devices hosted or associated with computer 716.

Lin (US 2015/0324130) discloses in [0015] a method for scrubbing data from a storage device when the data is deleted.  More particularly, Fig 4 server 402 scrubs data from data storage 406 via data communications with storage controller 404 see  [0023]


The prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
An erasing device comprising 
an input power supply line for:
receiving power from the information processing device when the information processing 
device is connected to the second connector, and
powering the microprocessor and the memory with the received power;

an output power supply line connected to the input power supply line for supplying the received 
power to the storage device when the storage device is connected to the first connector;

wherein the memory comprises instructions that when executed by the microprocessor, cause the erasing device to:
cause  the data eraser to erase information stored in the storage device after the storage device and the information processing device are connected to one another and when the erasing check switch is operated by the prompted user


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431